DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims are not limited to statutory subject matter. The claims recite “A computer-readable medium”. However, the specification defines the computer-readable medium in such a way to include non-statutory subject matters. The specification doesn't limit to statutory matters. Specifically, the specification doesn’t explicitly exclude the non-statutory subject matter such as signal (see [0075] as shown below).
“[0075] The techniques described in this disclosure may also be embodied or encoded in a computer-readable medium, such as a computer-readable storage medium, containing instructions. Instructions embedded or encoded in a computer-readable storage medium may cause a programmable processor, or other processor, to perform the method, e.g., when the instructions are executed. Computer readable storage media may include random access memory (RAM), read only memory (ROM), programmable read only memory (PROM), erasable programmable read only memory (EPROM), electronically erasable programmable read only memory (EEPROM), flash memory, a hard disk, a CD-ROM, a floppy disk, a cassette, magnetic media, optical media, or other computer readable media.” 


Under the principles of compact prosecution, the claims have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC 101 issues. For example, -- A non-transitory computer-readable medium…--
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2005/0198375 A1).
Regarding claim 1, Hwang discloses a method comprising: obtaining, by a first thread of a plurality of execution threads for at least one routing protocol process executing on processing circuitry of a network device, an allocation of first labels drawn from a label space for a network 
Regarding clams 14 and 20, the claims include features identical to subject matter mentioned in the rejected to claim 1 above. The claims are mere reformation of claim 1 in order to define the corresponding a network device and computer-readable medium, and the rejection to claim 1 is applied hereto.
Regarding claim 2 and 15, Hwang further discloses comprising: obtaining, by a second thread of the plurality of execution threads, an allocation of second labels drawn from the label space for the network service (paragraph [0059]-[0063]; [0066]-[0071]; [0091]; [0025]-[0028]; and so on); and adding, by the second thread, the second labels to a second local label pool for the second thread, wherein the first labels and the second labels are distinct (paragraph [0055]; [0062]-[0063]; [0066]-[0067]; and etc.).
Regarding claim 3 and 16, Hwang further discloses comprising: allocating, by a main thread of the plurality of execution threads that manages the label space for the network service, 
Regarding claim 4 and 17, Hwang further discloses comprising: removing, by the first thread, the label from the first local label pool to obtain a reduced first local label pool (paragraph [0063]; [0079]; and etc.); generating, by the first thread, after obtaining the reduced first local label pool, another labeled route comprising another route for the network service and another label assigned by the first thread from the reduced first local label pool (paragraph [0066]-[0071]; [0076]; [0080]-[0086]; [0090]-[0092]; [0105]-[0112]); and outputting, by the network device, the another labeled route (paragraph [0025]; [0028]; [0067]; [0081]-[0082]; [0091]; [0108]; and so on).
Regarding claim 5 and 18, Hwang further discloses comprising: allocating, by a main thread of the plurality of execution threads that manages the label space for the network service, a set of new labels to the first local label pool to obtain a modified first local label pool for the first thread (paragraph [0073]-[0076]; and etc.); generating, by the first thread, after obtaining the modified first local label pool, another labeled route comprising another route for the network service and another label assigned by the first thread from the modified first local label pool (paragraph [0073]-[0076]; and so on); and outputting, by the network device, the another labeled route (paragraph [0081]-[0084]; [0089]-[0095]; and so on).
Regarding claim 6 and 19, Hwang further discloses comprising: requesting, by the first thread, the set of new labels from the main thread, wherein the allocating is responsive to the requesting (paragraph [0025]-[0030]; [0055]; [0060]-[0063]; [0065]-[0069]; [0073]-[0076]; [0080]-[0085]; [0089]-[0093]; and etc.).
Regarding claim 7, Hwang discloses wherein the requesting comprises requesting, by the first thread in response to determining a size of the first local label pool meets or is below a low watermark, an allocation of new labels (paragraph [0105]-[0106]; [0112]).
Regarding claim 8, Hwang further discloses comprising: releasing, by the first thread, a portion of the first local label pool to a main thread of the plurality of execution threads that manages the label space for the network service (paragraph [0110]-[0111]; [0098]; [0069]-[0071]; [0074]-[0075]; [0063]).
Regarding claim 9, Hwang discloses wherein the releasing comprises releasing, by the first thread in response to determining a size of the first local label pool meets or exceeds a high watermark, the portion of the first local label pool (paragraph [0110]-[0111]; [0098]; and so on).
Regarding claim 10, Hwang further discloses comprising: obtaining, by the network device, the route for the network service; saving, by the first thread in response to determining the first local label pool has no available labels for assignment, the route to storage (paragraph [0090]-[0096]; [0070]-[0071]; [0062]-[0063]; [0066]-[0070]; [0073]-[0079]; [0082]-[0084]; and so on); and requesting, by the first thread, the allocation of first labels (paragraph [0025]-[0030]; [0055]; [0060]-[0063]; [0065]-[0069]; [0073]-[0076]; [0080]-[0085]; [0089]-[0093]; and etc.), wherein the generating comprises generating, by the first thread, the labeled route in response to receiving the allocation of first labels and obtaining the route from storage (paragraph [0070]-[0071]; [0066]-[0067]; [0083]-[0084]; [0109]-[0111]).
Regarding claim 11, Hwang further discloses comprising: receiving, by the network device, a packet comprising the label (paragraph [0006]-[0007]; [0010]; [0013]; and so on); identifying, by the network device based on the label, forwarding information generated from the route for the network service (paragraph [0025]; [0027]-[0028]; [0063]-[0064]; [0077]-[0080]; 
Regarding claim 13, Hwang discloses wherein the network service comprises one of a Multiprotocol Label Switching-based Virtual Private Network service, a Border Gateway Protocol Unicast service, or an Ethernet Virtual Private Network service (paragraph [0052]; [0008]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Sanghavi et al. (US 10,455,449 B1).
Regarding claim 12, Hwang further discloses comprising: storing the route for the network service. However, Hwang doesn’t disclose the storing is to a virtual routing and forwarding instance (VRF) for the network service.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the storing is to a virtual routing and forwarding instance (VRF) for the network service as taught by Sanghavi into Hwang in order to reduce error and improve security.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/KIBROM T HAILU/Primary Examiner, Art Unit 2461